Citation Nr: 0517087	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-04 906	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim that the appellant's character of discharge 
from military service for the period from February 28, 1970, 
to June 19, 1972, qualified the appellant for VA compensation 
or pension benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





INTRODUCTION

The appellant served on active duty from February 28, 1970, 
to June 19, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the RO.


FINDINGS OF FACT

1.  By an administrative decision dated in September 1978, 
the RO determined that the appellant's discharge from 
military service for the period from February 28, 1970, to 
June 19, 1972, constituted a bar to payment of VA benefits.

2.  The appellant was notified of the adverse decision, but 
did not initiate an appeal.

3.  No new evidence has been received since the September 
1978 decision.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
previously denied claim that the appellant's character of 
discharge from military service for the period from February 
28, 1970, to June 19, 1972, qualified the appellant for VA 
compensation or pension benefits.  38 U.S.C.A. §§ 101(2), 
101(18), 5108, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.156, 3.354, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2004).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. 
§ 5303(b) (West 2002).

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2004).  "This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious."  Id.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2004).

With respect to insanity VA regulations provide:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.

38 C.F.R. § 3.354(a) (2004).

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In 
that opinion, the General Counsel of the VA in May 1997 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R. § 3.354(a).  It 
was indicated that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It was 
further indicated that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  It was stated that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).

In 1972, the appellant sought to have his character of 
discharge adjudged by VA as sufficient to allow compensation 
or pension benefits.  By a September 1972 decision, the RO 
concluded that the appellant's discharge for the period from 
February 28, 1970, to June 19, 1972, was a bar to the award 
of VA compensation or pension benefits.  The appellant 
obtained an upgrade from the Department of Defense on July 7, 
1977, under a special discharge review program.  A second 
discharge review board convened by the service department 
determined on June 30, 1978, not to affirm the upgrade under 
the Special Discharge Review Program.  Thereafter, by a 
September 1978 administrative decision, the RO determined 
that the discharge remained a bar to the award of 
compensation or pension benefits.  (Among the records 
considered in 1978 were ones contained in the appellant's 
personnel file, including a 1971 mental status examination 
report that showed he had a passive-aggressive personality 
disorder.)  The appellant was notified of the adverse 
decision in September 1978 and of his appellate rights, but 
he did not appeal.  38 C.F.R. § 19.118 (1978).  Consequently, 
the September 1978 decision is final.  See 38 C.F.R. 
§ 20.1103 (2004).  As a result, the claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).

In this case, the only evidence received since the September 
1978 denial included additional service medical records, none 
of which includes any information that is new.  The medical 
records include reports of examination, but copies of these 
examination reports were either contained in the previously 
available personnel record, or the contents thereof were 
evident in the earlier records.  Consequently, the newly 
received evidence is not new evidence because it is 
cumulative.  It merely shows what was shown in his personnel 
file that was available in 1978 and therefore is redundant.  
Absent the receipt of new and material evidence, the 
application to reopen must be denied.  38 C.F.R. § 3.156(a) 
(2001).  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law is 
applicable to the appellant's claim.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).)

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete an application in this case.  The 
appellant submitted a claim of entitlement to benefits in 
2000.  The provisions of 38 U.S.C.A. § 5103 (West 2002) 
require certain notices be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
The purpose of the notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2004) details the procedures by which VA will carry 
out its duty to assist by way of providing notice.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e) (2004).  This section of the VCAA 
and new regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The appellant was contacted by the RO in October 2000 and 
advised that entitlement to benefits required service that 
was not deemed dishonorable.  The appellant was further 
advised that his discharge was considered by the military to 
be under other than honorable conditions and that VA had 
determined the same in 1978.  He was told that new 
information was required before VA would address the claim as 
to the character of his service.  

The appellant never identified any source of evidence that 
required VA's assistance to obtain.  He merely reiterated 
previously made points.  He did not suggest that other 
records were available that would tend to prove his claim, 
such as records that might tend to show insanity.  Indeed, he 
has not based his claim on such an allegation.

The appellant and his representative were notified in a 
statement of the case issued in April 2002 of the provisions 
of law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  The appellant was also afforded the opportunity to 
participate in the DRO process, to include submitting or 
identifying additional evidence that could be obtained on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
made aware that the RO would not search for additional 
information or evidence until he presented new information 
relative to his claim.  He was told what was required of him 
and of the need for him to present all pertinent evidence in 
his possession.  

The Board also finds that the VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).  As noted above, the RO instructed the 
appellant as to how the RO could assist upon the presentation 
of new and material evidence.  Thus, in the circumstances of 
this case, a remand would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  


ORDER

New and material evidence has not been presented to reopen a 
claim that the appellant's character of discharge from 
military service for the period from February 28, 1970, to 
June 19, 1972, qualified the appellant for VA compensation or 
pension benefits; the appeal is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


